          Case 21-01607-LA7          Filed 08/19/21       Entered 08/19/21 15:27:05           Doc 20-2      Pg. 1 of 3

 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                    SOUTHERN DISTRICT OF CALIFORNIA
                                             SAN DIEGO DIVISION
 6    IN RE:                                                       CASE NO: 21-01607-LA7
       MICHAEL JEFFREY MORTON                                      DECLARATION OF MAILING
 7     KRISTEN LEONA MORTON                                        CERTIFICATE OF SERVICE
 8                                                                 Chapter: 7


 9

10

11
     On 8/19/2021, I did cause a copy of the following documents, described below,
12   ACTING UNITED STATES TRUSTEEâ€™S MOTION TO DISMISS CASE PURSUANT TO 11 U.S.C. Â§ 707(b)
     DECLARATION OF MICHAEL WEST IN SUPPORT OF ACTING UNITED STATES TRUSTEEâ€™S MOTION TO
13
     DISMISS CASE PURSUANT TO 11 U.S.C. Â§ 707(b)
14   CSD 2014 (UNITED STATES TRUSTEEâ€™S NOTICE OF HEARING AND MOTION)

15

16

17

18

19
     to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
20
     incorporated as if fully set forth herein.
21   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
22   Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
     fully set forth herein.
23   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
24
     DATED: 8/19/2021
25                                                    /s/ Corina R. Pandeli
                                                      Corina R. Pandeli 283054
26                                                    Trial Attorney
                                                      OFFICE OF THE UNITED STATES TRUSTEE
27                                                    880 FRONT STREET, SUITE 3230
                                                      SAN DIEGO, CA 92101
28                                                    619 557 5013
           Case 21-01607-LA7               Filed 08/19/21          Entered 08/19/21 15:27:05                Doc 20-2        Pg. 2 of 3
1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                      SOUTHERN DISTRICT OF CALIFORNIA
                                              SAN DIEGO DIVISION
5
        IN RE:                                                           CASE NO: 21-01607-LA7
6
        MICHAEL JEFFREY MORTON                                           CERTIFICATE OF SERVICE
        KRISTEN LEONA MORTON                                             DECLARATION OF MAILING
7
                                                                         Chapter: 7
8

9

10

11   On 8/19/2021, a copy of the following documents, described below,

     ACTING UNITED STATES TRUSTEEâ€™S MOTION TO DISMISS CASE PURSUANT TO 11 U.S.C. Â§ 707(b)
12
     DECLARATION OF MICHAEL WEST IN SUPPORT OF ACTING UNITED STATES TRUSTEEâ€™S MOTION TO
13   DISMISS CASE PURSUANT TO 11 U.S.C. Â§ 707(b)
     CSD 2014 (UNITED STATES TRUSTEEâ€™S NOTICE OF HEARING AND MOTION)
14

15

16

17

18

19
     were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
20   postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
     herein.
21   The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
     referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
22   Service and that it is true and correct to the best of my knowledge, information, and belief.

23   DATED: 8/19/2021


24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                Corina R. Pandeli
                                                                  OFFICE OF THE UNITED STATES TRUSTEE
28                                                                880 FRONT STREET, SUITE 3230
                                                                  SAN DIEGO, CA 92101
         Case 21-01607-LA7        Filed 08/19/21     Entered 08/19/21 15:27:05
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
                                                                                     Doc 20-2     Pg. 3 of 3
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


MICHAEL T. O HALLORAN                    MICHAEL JEFFREY MORTON                   KIRSTEN LEONA MORTON
LAW OFFICE OF MICHAEL T. O HALLORAN      11767 WESTVIEW PARKWAY                   11767 WESTVIEW PARKWAY
401 WEST A STREET STE. 1150              SAN DIEGO CA 92126                       SAN DIEGO CA 92126
SAN DIEGO CA 92101
